                            UNITED STATES DISTRICT COURT
                                           The Charles L. Brieant, Jr
                                 Federal Building and United States Courthouse
                                             300 Quarropas Street.
                                         White Plains, New York 10601
                                                 914 390 4250

    Chambers of
Hon. Paul E. Davison
United States Magistrate Judge                                               January 24, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                SCHEDULING ORDER
                                                                      7:18-cv-07274-NSR-PED
 Malcolm Baptiste
                                   Plaintiff,
                                                                 USDC SDNY
          - against -                                            DOCUMENT
                                                                USDC SDNY
                                                                 ELECTRONICALLY FILED
                                                                DOCUMENT
                                                                 DOC #
                                                                ELECTRONICALLY    FILED
 Correctional Officer Michael T. Nagy                            DATE
                                                                DOC # FILED: Jan 24, 2020
 Shield No. 11093                                               DATE FILED: Jan 24, 2020
                            Defendants,



The Court has rescheduled a Telephone Conference before the Honorable Paul E. Davison,

United States Magistrate Judge to February 28, 2020 at 10:00 am . Defense counsel is directed

to appear in courtroom 420.

Re: Incarcerated Prisoners

         Incarcerated petitioners/plaintiffs shall participate in the conference by telephone (in
lieu of a writ appearance). It is the responsibility of counsel for respondent/defendant to
make prior arrangements with the appropriate facility to have the petitioner/plaintiff
available via telephone.



 Copies mailed to Pro Se Plaintiff on
         2020 by
 Jan 24,mailed
 Copies        to Judge
                  Pro SeDavison’s  Chambers
                         Plaintiff on




                                                                             1/24/20
